Citation Nr: 1634008	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis with heel spurs prior to April 21, 2014. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active military duty from May 1985 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran filed a Notice of Disagreement (NOD) in May 2009.  A Statement of the Case (SOC) was issued in February 2010, and the Veteran filed his VA Form 9 in April 2010.  A Supplemental SOC (SSOC) was issued in January 2016.

The Veteran's appeal also initially included the issue of entitlement to service connection for a heart disorder, including sinus bradycardia and coronary artery disease.  In a January 2016 rating decision, the RO granted service connection for atherosclerotic cardiovascular disease with endocarditis.  Since the January 2016 decision represents a full grant of that benefit sought for that disability, and the Veteran has not expressed disagreement with the downstream issue concerning either the initial disability rating or effective date assigned (following the grant of service connection), the issue is no longer before the Board on appeal.

Regarding the Veteran's claim for an initial compensable rating for bilateral plantar fasciitis with heel spurs, a January 2016 rating decision increased the Veteran's rating to 10 percent effective April 21, 2014.  The Veteran has explicitly expressed satisfaction with the 10 percent rating from April 21, 2014 but disagrees with the noncompensable rating prior to April 21, 2014.  See February 2016 Correspondence.  Therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that the stage prior to April 21, 2014 remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before a Veterans Law Judge (VLJ) at a Central Office hearing in July 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

In a May 2016 letter, the Veteran was advised that the VLJ who conducted the July 2011 hearing was not available to decide the claim.  He was afforded an opportunity to testify at another hearing.  In a May 2016 response, the Veteran indicated that he did not want a new hearing.  The case has been reassigned to the undersigned VLJ.

A September 2011 Board decision remanded the case for additional development.     


FINDINGS OF FACT

Prior to April 21, 2014, the Veteran's bilateral plantar fasciitis with heel spurs more nearly approximates pes planus with pain on manipulation and use of feet.  


CONCLUSION OF LAW

Prior to April 21, 2014, the criteria for a 10 percent rating (but no higher) for bilateral plantar fasciitis with heel spurs have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.20, 4.21, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2010 Statement of the Case (SOC) provided notice to the Veteran on the "downstream" issue of entitlement to an increased rating and a January 2016 Supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Board remanded the Veteran's claim in September 2011 for outstanding medical treatment records and a VA examination.  The medical treatment records were associated with the record, and the Veteran was afforded the appropriate VA examination in April 2014.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Propriety of Diagnostic Code 5299-5020

As previously discussed, the Veteran stated that "he concurs" with the 10 percent disability rating from April 21, 2014 but contends that his bilateral foot disorder is more severe than contemplated by the assigned noncompensable initial rating.  Thus the Board's review of the evidence will focus on the stage prior to April 21, 2014.   

Prior to April 21, 2014, the Veteran's bilateral foot disability was rated separately as right and left plantar fasciitis and assigned a zero percent rating (noncompensable) under 5299-5020.  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2015).  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27.  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  Therefore, DC 5099-5020 indicates an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71a, DC 5020.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   

Synovitis is defined as inflammation of the synovium; it is usually painful, particularly on motion, and is characterized by a fluctuating swelling due to effusion within a synovial sac.  See Dorland's Illustrated Medical Dictionary 1857 (32nd Ed. 2012).  In this case, the lay and medical evidence prior April 21, 2014 is silent for complaints of swelling and inflammation.  In the September 2007 contract examination, the examiner specifically notes that the Veteran's bilateral plantar fasciitis manifested in pain at rest and with standing or walking without swelling.  The lay and medical evidence shows a history of heel pain, pain on manipulation, and pes planus.  

Pes planus is rated under DC 5276.  Under DC 5276, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is assigned for moderate bilateral flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  Finally, a 50 percent rating is assigned for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Veteran's service treatment records show a history of bilateral plantar fasciitis with flat feet.  The Veteran's complaints of pain associated with stiffness, and pain at rest, standing, and walking, and similar symptoms are specifically noted in the rating criteria for DC 5276.  The use of analogous or alternative DCs is warranted only when the functions affected and the anatomical localizations and symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 4.21.  In this case, the Veteran's symptoms prior to April 21, 2014, are expressly considered in one or more of the rating levels for DC 5276.  Thus, the Board finds that for the period prior to April 21, 2014 the Veteran's bilateral plantar fasciitis with heel spurs is more appropriately rated under the provisions of DC 5276 than 5299-5020.  

Analysis 

Turning to the evidence of record, a 1997 note in the Veteran's service treatment records shows that he was treated for and diagnosed with bilateral plantar fasciitis in service.  See Service Treatment Records.  Service treatment records also indicate that the Veteran had a history of flat feet (pes planus).  The podiatrist prescribed custom orthotics.  Outpatient treatment records showed that the Veteran continued to experience foot pain exacerbated by strenuous exercise or activity and was issued new orthotics in 2006.  In March 2007, a military podiatrist diagnosed bilateral plantar fasciitis and pes cavus.  In June 2007, X-rays showed a moderate sized right heel spur.  

In September 2007 a VA contract physician noted the Veteran's report of intermittent pain in both feet since 1997.  The episodes of pain occurred three times per day lasting several hours and required the use of pain medication to function.  The Veteran reported that he experienced difficulty climbing stairs in the morning and standing and walking for extended periods of time.  On examination, the physician noted that there was no pain on motion, edema, disrobed circulation, weakness, or atrophy.  He further reported there was no tenderness on palpation of the plantar surfaces to metatarsal joints or pain on dorsiflexion of the toes.  The physician indicated there were no deformities, pes planus, pes cavus, or hammertoes, and no pain with manipulation.  X-rays showed heel spurs in both feet. 

In a July 2011 Board hearing, the Veteran challenged the adequacy of the September 2007 examination stating that he was not asked to remove his shoes and that he did not undergo X-rays of his feet at the time of the examination.  The observations and diagnoses made by the VA contract physician in September 2007 are substantially different from those shown in the history of foot treatment during the last ten years of service and from the observations of the military podiatrist in March 2007.  Thus, the Board assigns little probative weight to the September 2007 examination report.

The Veteran submitted an April 2011 letter from a private podiatrist, R.D.E., who noted that the Veteran continued to experience heel pain and limitation of motion of the great toe joint that exacerbated the heel pain and caused limping.  The Veteran stated that he also stopped running for exercise and that he receives on-going foot care including steroid injections.  See April 2011 Correspondence.  He further indicated that the Veteran's plantar fasciitis condition limits his mobility and activity.  See July 2011 Correspondence.  

Pursuant to the Board's September 2011 remand, the Veteran was afforded a VA examination on April 2014.  The Veteran reported pain of the foot - first in the heel, then in the arches.  The Veteran further reported that after standing for less than an hour he has to sit and rest and his feet hurt for the rest of the day.  He indicated that while at work he has to sit often even while others around him are standing.  On examination, the examiner reported that the Veteran's bilateral plantar fasciitis symptoms were moderately severe, chronically compromised weight bearing, and required arch support, custom orthotic inserts, or shoe modifications.  The Veteran did not have a history of foot surgery and did have pain on examination.  Factors contributing to the Veteran's disability included pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  As a result, the Board finds that the preponderance of the evidence shows moderate pes planus symptoms, and a 10 percent rating prior to April 21, 2014 is warranted.  

The Board has considered whether the Veteran is entitled to a 30 percent rating under DC 5276.  However the Veteran does not contend and the medical evidence does not show that his bilateral plantar fasciitis manifested as flat feet is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

The Board has also considered whether the Veteran is entitled to separate compensable rating under DC 5284.  However, the Veteran's bilateral foot disability was not due to an actual injury to the foot, and there are no additional symptoms that are unaccounted for that would require rating by analogy pursuant to DC 5284.  See Yancy v. McDonald, 27 Vet. App. 484, 491-92 (Feb. 26, 2016) (rejecting arguments that DC 5284 is a "catch-all provision" and holding that the VA Secretary's interpretation of "injury" as that which resulted from external trauma as opposed to a disability caused by a degenerative process for example, was entitled to deference).

Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA examination reports describe the effects of the Veteran's bilateral foot disability on his daily life.  The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports that his bilateral foot disability causes pain when walking or standing and restricts his ability to stand or walk for long periods of time.  See April 2014 VA Examination Report.  The Veteran has not described any unusual or exceptional features associated with his bilateral plantar fasciitis with heal spurs, or described how his bilateral foot disability impacts him in an unusual or exceptional manner.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his bilateral plantar fasciitis.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 
 
Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his bilateral plantar fasciitis with heel spurs.  In fact, the record shows the Veteran works with a bowling manufacturing company.  See May 2016 VA Examination Report.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a rating in excess of 10 percent for the Veteran's service-connected bilateral plantar fasciitis with heel spurs.  


ORDER

Entitlement to a 10 percent rating (but no higher) for bilateral plantar fasciitis with heel spurs prior to April 21, 2014,  is granted, subject to the laws and regulations governing payment of monetary awards.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


